ABBATE, Judge
DECISION
The Court is of the opinion that it is compelled to deny this motion to dismiss. The courts of lower rank cannot deviate from precedents established by courts which possess appellate jurisdiction over same, Auto Equity Sales, Inc. v. Superior Court, 368 P.2d 97 (1962). In this instance, the issue raised by this motion to dismiss is identical to that issue raised when a writ of prohibition was sought from the District Court of Guam against the Superior Court of Guam in Santos v. Superior Court of Guam, D.C. C.C. No. 75-067. There the District Court spoke rather unequivocally on this issue and ruled that Section 1382(2) of the Penal Code of Guam has no relevance to felony cases. Thus this Court, which is subject to appellate review by the District Court, cannot but consistently rule that this motion must be denied.
*307In view of the foregoing, the motion to dismiss is hereby denied.
Submit order.